Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-20, as originally filed, are presently pending and have been considered below.

Priority
This application discloses and claims only subject matter disclosed in prior application no 16//231,564, filed 12/23/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,963,723 (parent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in instant application recite limitations with similar or broader scope of the claims of parent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0220425 A1, Matulic (hereinafter Matulic) in view of US 2016/0179943 A1, Ku et al. (hereinafter Ku) and further in view of US 2018/0114059 A1, Ric et al. (hereinafter Ric).


As to claim 1, Matulic discloses a method of automatic digital image transcription in an electronic document (Fig 1), the method comprising: 
importing, a digital image into a body section of an electronic document being composed in an email client at a client device (pars 0050, 0059, 0078, attach image data in an email, note an email being an electronic document); 
receiving, at the client device, a transcription command to automatically transcribe the imported digital image in the electronic document (Fig 1, editing unit to edit image data and fit in an email; Fig 7, receiving an edit input command; pars 0009-0011, 0029, 0033, 0050); and 
in response to receiving the transcription command, transmitting a copy of the imported digital image to a server interconnected to the client device via a computer network (Figs 1, 9, 15; pars 0009-0011, 0030-0031, 0033, 0119, a copy (attached file) of the imported digital image being transmitted from the computer and/or distributed through a network (to email server)); 
performing, at the server, text recognition based on patterns in the imported digital image to generate digital text data corresponding to the copy of the imported digital image (Fig 1; pars 0039-0041, 0051, 0061, 0080-0081, OCR the image as text data, the image data either being embedded in the email body or attached as a file); 
determining, at the server, a content format of the digital text data based on the imported digital image by recognizing one or more keywords or punctuations individually corresponding to a text structure (Fig 4; pars 0039, 0041, 0059, 0118, determining the data format for the image to be recorded, displayed or transmitted); 
automatically applying, at the server, the determined content format to the generated digital text data such that the generated digital text data has the text structure corresponding to the recognized one or more keywords or punctuations (Figs 7, 15; pars 0041, 0051, 0061) thereby typesetting the digital text data; and 
inserting and surfacing the typeset digital text data into a copy of the electronic message being composed in the email client (pars 0051, 0057, 0075-0076). 

Matulic does not expressly disclose providing or determining functions above being done at a server and typesetting the digital text data and surfacing the typeset digital text data, such typesetting and surfacing are essentially the editing, displaying, and/or attaching the text data or image data in the email generation process.

Ku, in the same or similar field of endeavor, further teaches performing, at the server, text recognition based on patterns in the imported digital image to generate digital text data corresponding to the copy of the imported digital image (Figs 2, 5, receiver to analyze text-based content and perform related functions and the receiver being an external device including a server; pars 0053-0057, 0059, 0061); determining, at the server, a content format of the digital text data based on the imported digital image by recognizing one or more keywords or punctuations individually corresponding to a text structure (pars 0058, 0105-0106, 0110, retrieve information and recognize keyword in the text)

Additionally, Ric, in the same or similar field of endeavor, further teaches system and method for managing digital text typesetting (Fig 23; pars 0011-0018, digital ink with text or non-text typesetting). Ric also teaches communications including email programs between a remote computing device and cloud based server (pars 0084, 0086, 0088, 0090).
Therefore, it would have been obvious to one of skill in the art before the filing date of invention to consider Matulic’s teaching alone or consider Matulic, Ku, and Ric’s teachings as a whole, to incorporate Ric’s teachings on digital text typesetting in Matulic’s method for editing digital text with different fonts, sizes, and characteristics.  

As to claim 2, Matulic as modified discloses the method of claim 1, further comprising: receiving a request from the user to import the digital image into the electronic document (Matulic: pars 0071, 0073, 0075, 0084,  receives request to insert data elements in the email window from a user); in response to receiving the request, importing the digital image into a body section of the electronic image (Matulic: pars 0051, 0057, 0075, claim 8, upon receiving a user request, insert the data elements into the electronic mail); and wherein performing text recognition includes performing text recognition based on patterns in the imported digital image in the body section of the electronic document to generate digital text data corresponding to the imported digital image (Matulic: Figs 4, 7; pars 0039-0041, 0051, 0059, 0061, 0081).  

As to claim 3, Matulic as modified discloses the method of claim 1 wherein performing pattern recognition includes performing text recognition based on pattern models to recognize handwritten patterns of characters in the imported digital image to generate digital text data corresponding to the imported digital image (Matulic: Figs 4, 7; Ric: 0009-0010, 0012, 0018, 0024, 0071, 0073, recognizing handwriting input from text and image data).  

As to claim 4, Matulic as modified discloses the method of claim 1 wherein: determining the content format includes determining one or more of a list, a table, or a paragraph according to which the digital text data is to be arranged (Matulic: pars 0036, 0074, table, or paragraph; Ric: pars 0010, 0077, 0095, a list or a table); and automatically applying the determined content format includes automatically arranging the digital text data into one or more of a list, a table, or a paragraph (Matulic: pars 0036, 0074, table, or paragraph; Ric: pars 0010, 0077, 0095, a list or a table).  

As to claim 5, Matulic as modified discloses the method of claim 1 wherein: determining the content format includes determining one or more of a list, a table, or a paragraph according to which the digital text data is to be arranged based on one or more of keywords, punctuations, or content appearance Ric: pars 0009-0010, 0012, 0015, 0018, based on content fonts and sizes); and automatically applying the determined content format includes automatically arranging the digital text data into one or more of a list, a table, or a paragraph based on the one or more of keywords, punctuations, or content appearance (Ric: pars 0011-0015, typesetting the text elements based on text fonts and sizes).  

As to claim 6, Matulic as modified discloses the method of claim 1 wherein: the determined content format is a list (Ric: pars 0010, 0077-0078, 0096, 0101); and automatically applying the determined content format includes: automatically arranging the digital text data into a column; and inserting one or more of bullet points or numerical headings in front of each entry in the column (Ric: par 0010, arranging in a column); and inserting one or more of bullet points or numerical headings in front of each entry in the column (Ric: par 0101, bullet points).  

As to claim 7, Matulic as modified discloses the method of claim 1 wherein inserting the typeset digital text data includes inserting the typeset digital text data into the copy of the electronic document being composed in place of the imported digital image (Matulic: pars 0051, 0057, 0075, inserting the digital data can be in the email body or attached in the file).  

As to claim 8, Matulic as modified discloses the method of claim 1 wherein inserting the typeset digital text data includes inserting the typeset digital text data into the copy of the electronic document being composed in addition to the imported digital image (Matulic: pars 0051, 0057, 0075).  

As to claim 9, Matulic as modified discloses the method of claim 1, further comprising: subsequent to inserting the typeset digital text data into the copy of the electronic document being composed, surfacing the inserted typeset digital text data to the user (Matulic: Figs 1, 7, 9; pars 0009-0011, 0029-0030, 0041-0045, display the data elements from the data for the email to be sent; Ric: pars 0012, 0018, 0024); and receiving one or more edits to the surfaced typeset digital text data (Matulic: Figs 1, 7, 9; pars 0009-0011, 0029-0030, 0041-0045).  

As to claim 10, Matulic as modified discloses a computing device for processing electronic documents (Matulic: Figs 1, 10), the computing device being interconnected to a remote server via a computer network, wherein the computing device comprising: a processor; and a memory containing instructions executable by the processor to cause the computing device (Matulic: Figs 1, 10; pars 0030-0031, 0033, 0119; Ric: pars 0082, 0084, 0086, 0090, 0096) and such a computer network is encompassed performing a method as recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 11, Matulic as modified discloses the computing device of claim 10 wherein: the remote server is also configured to: recognize a content format of the digital text data based on the digital image (Ric: par 0090, a server or cloud-based system remotely accessible by the computing device for handwriting recognition); and automatically format the digital text data using the recognized content format to generate typeset digital text data (Matulic: Figs 14-15; pars 0059, 0082, 0098-0105, claim 16; Ric: pars 0011-0013, 0015, 0018, 0273); and to insert the received digital text data includes to insert the received typeset digital text data (Matulic: pars 0051, 0057, 0075; Ric: pars 0011-0013, 0015, 0018).  

As to claim 12, Matulic as modified discloses the computing device of claim 10 wherein: the digital image contains data representing handwritten characters (Ric: pars 0010, 0098, 0107-0108); and to insert the received digital text data includes to insert the received digital text data transcribed from the handwritten characters (Matulic: pars 0051, 0057, 0075; Ric: pars 0010, 0098, 0107-0108).  

As to claim 13, Matulic as modified discloses the computing device of claim 10 wherein: the digital image contains data representing handwritten characters in a list (Ric: pars 0010, 0098, 0107-0108); and to insert the received digital text data includes to insert the received digital text data transcribed from the handwritten characters in a list (Matulic: pars 0051, 0057, 0075; Ric: pars 0010, 0098, 0107-0108).  

As to claim 14, Matulic as modified discloses the computing device of claim 10 wherein: the digital image contains data representing handwritten characters in a table (Ric: pars 0010, 0133); and to insert the received digital text data includes to insert the received digital text data transcribed from the handwritten characters in a table (Matulic: pars 0051, 0057, 0075; Ric: 0010, 0133).  


As to claims 15-16, they are rejected with the same reason as set forth in claims 8-9, respectively.

As to claim 17, it recites a method mirrored image claim 1 (an email server vs an email client). Rejection of claim 1 is therefore incorporated herein.
As to claims 18-20, they are rejected with the same reason as set forth in claims 4-6, respectively.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661